Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Ms. Alice Carroll on 4/22/2022.

The application has been amended as follows: 
IN THE CLAIMS:
1-15.    (Cancelled) 
(Allowed) A multi-drug resistant bisbenzimidazole antibacterial agent having bacterial topoisomerase IA inhibitory activity and effective against multi-drug resistant pathogens, the antibacterial agent having the structure:  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 ; and
R2 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
wherein the agent is effective against multi-drug resistant pathogens E. coli, Enterococcus sp., Staphylococcus sp., Acinetobacter baumannii, Pseudomonas aeruginosa, Klebsiella planticola, Salmonella typhimurium, Shigella flexineri and Mycobacterium tuberculosis.

(Allowed) A composition comprising a bisbenzimidazole antibacterial agent and at least one efflux pump inhibitor selected from carbonyl cyanide-m-chlorophenyl hydrazone (CCCP), phenylalanine-arginine-β-naphthylamide (PAβN) or combination of these, wherein the bisbenzimidazole antibacterial agent is selected from the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein R1 and R2 are as follows:

Compounds

R1
R2
SP12a


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

SP12b

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


.
(Allowed) The composition of claim 17, wherein the bisbenzimidazole antibacterial agent is present at a concentration of 0.25-128 µg/mL and the at least one efflux pump inhibitor is present at a concentration of 0.25-128 µg/mL.
(Cancelled) 
(Allowed) The antibiotic composition of claim 41, wherein the bisbenzimidazole antibacterial agent is HN12b and the efflux pump inhibitors are a combination of CCCP and PAβN.  

(Withdrawn - Currently Amended)  A method of inhibiting Gram positive or Gram negative bacteria, comprising contacting a Gram positive or Gram negative bacteria with an effective amount of the composition of claim 17 comprising a bisbenzimidazole antibacterial agent and at least one efflux pump inhibitor , wherein the bacteria is a multi-drug resistant pathogen selected from E. coli, Enterococcus sp., Staphylococcus sp., Acinetobacter baumannii, Pseudomonas aeruginosa, Klebsiella planticola, Salmonella typhimurium, Shigella flexineri or Mycobacterium tuberculosis.

(Cancelled)  
(Withdrawn) The method of Claim 42, wherein the bisbenzimidazole antibacterial agent is HN12b and the efflux pump inhibitors are a combination of CCCP and PAβN.

(Withdrawn-Currently Amended) The method of Claim 21, wherein the composition selectively inhibits bacterial topoisomerase IA 

(Withdrawn) The method of Claim 21, wherein the contacting further results in activation of efflux genes acrAB-TolC and emrAB-TolC. 

(Withdrawn) The method of Claim 21, where the contacting further results in down regulation of porins ompC and ompF.

(Cancelled)  

(Cancelled) 

(Cancelled)  

(Withdrawn - Currently Amended)  A method of inhibiting Gram positive or Gram negative bacteria comprising contacting a Gram positive or Gram negative bacteria with an effective amount of the multi-drug resistant bisbenzimidazole antibacterial agent of claim 16, wherein the bacteria is a multi-drug resistant pathogen selected from E. coli, Enterococcus sp., Staphylococcus sp., Acinetobacter baumannii, Pseudomonas aeruginosa, Klebsiella planticola, Salmonella typhimurium, Shigella flexineri or Mycobacterium tuberculosis.

(Withdrawn-Currently Amended) The method of Claim 30, wherein the antibacterial agent selectively inhibits bacterial topoisomerase IA 

(Cancelled)  

(Cancelled) 

34. 	(Cancelled)  

35. 	(Cancelled) 

36. 	(Allowed) The composition of claim 17, wherein the antibacterial agent and at least one efflux pump inhibitor selectively inhibit bacterial topoisomerase IA in a Gram positive or Gram negative bacteria but does not inhibit Gyrase, Human Topoisomerase I and Human Topoisomerase II at a concentration of 100µM.

37. 	(Allowed) The composition of claim 17, wherein the antibacterial agent and at least one efflux pump inhibitor selectively inhibit Gram positive or Gram negative bacteria are selected from E. coli, Enterococcus sp., Staphylococcus sp., Acinetobacter baumanii and Mycobacterium tuberculosis.

38. 	(Allowed) The multi-drug resistant bisbenzimidazole antibacterial agent of claim 16, wherein the antibacterial agent has bacterial topoisomerase IA inhibitory activity in a Gram positive or Gram negative bacteria but does not inhibit Gyrase, Human Topoisomerase I and Human Topoisomerase II at a concentration of 100µM.

39.-40.	(Cancelled) 

41.	(Allowed)  An antibiotic composition comprising a bisbenzimidazole antibacterial agent having bacterial topoisomerase IA inhibitory activity and present in an amount of 0.25-128 µg/mL effective to inhibit the growth of Gram positive or Gram negative bacteria and at least one efflux pump inhibitor present in a concentration of 0.25-128 µg/mL and selected from carbonyl cyanide-m-chlorophenyl hydrazone (CCCP), phenylalanine-arginine-β-naphthylamide (PAβN) or combination of these, wherein the bisbenzimidazole antibacterial agent is selected from the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R1 and R2 are as follows:

Compound

R1
R2
HN12b

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale



wherein the antibacterial agent can selectively inhibit Gram positive or Gram negative bacteria selected from E. coli, Enterococcus sp., Staphylococcus sp., Acinetobacter baumanii, Pseudomonas aeruginosa and Klebsiella planticola.
 
42.	(Withdrawn - Currently Amended)  A method of inhibiting Gram positive or Gram negative bacteria, comprising contacting a Gram positive or Gram negative bacteria with an effective amount of the of claim 41 comprising a bisbenzimidazole antibacterial agent and at least one efflux pump inhibitor , wherein the Gram positive or Gram negative bacteria is selected from E. coli, Enterococcus sp., Staphylococcus sp., Acinetobacter baumanii, Pseudomonas aeruginosa or Klebsiella planticola.
43.-45.	(Cancelled)



EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment filed on 04/19/2022 by deleting claims 40, 43 overcomes the rejection under 35 U.S.C. 103 as being unpatentable over Loewe et al. (US 3,538,097, PTO-892 of record). 

Claims 16, 17, 18, 20, 36, 37, 38, 41 are directed to an allowable product. Claims 21, 23, 24, 25,26, 30, 31, 42 directed to the process of using an allowable product, previously withdrawn from consideration are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claims 16-18, 20, 21, 23, 24, 25, 26, 30, 31, 36, 37, 38, 41, 42 are allowed and renumbered to claims 1-16.
The instant invention as defined by claims 16-18, 20, 21, 23, 24, 25, 26, 30, 31, 36, 37, 38, 41, 42 is allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627